ANN WALSH BRADLEY, J.
¶ 86. (<dissenting in part). "Equity has a well-known maxim that equitable relief will be denied to a complainant who has slept on his rights." Visser v. Koenders, 6 Wis. 2d 535, 538, 95 N.W.2d 363 (1959); see also State ex rel. Coleman v. McCaughtry, 2006 WI 49, 25, 290 Wis. 2d 352, 714 N.W.2d 900 ("equitable remedies are not available to one whose own inaction results in the harm").
¶ 87. In considering the equities, the circuit court made a finding of fact that Werner's attorney had constructive notice within seven months of the entry of the orders. It explained that if Werner had brought a motion to vacate at that time, the motion would have been successful. Additionally, the circuit court found *547that Werner's attorney had actual notice within 11 months of the orders' entry. Although the circuit court did not say whether it would have granted Werner's motion for relief had it been made at that time, it found that Werner's attorney had no excuse for failing to bring a motion once he had actual notice of the mistake.
¶ 88. Given the fact that Werner squandered two earlier opportunities to "bring this mistake to the court's attention," the circuit court concluded that Werner's motion was not brought within a reasonable time. It therefore exercised its discretion to deny equitable relief.
¶ 89. The majority responds by substituting its discretion for that of the circuit court. In doing so, it ignores the well-known maxim and disregards, without explanation, the rule of law that a circuit court's findings will be upheld unless they are clearly erroneous. Even though Werner never requested relief under Wis. Stat. § 806.07(l)(h), the majority concludes that the circuit court erroneously exercised its discretion in failing to grant this unrequested relief.
¶ 90. In directing that upon remand the circuit court must vacate and reenter the orders under Wis. Stat. § 806.07(l)(h) and Edland,1 the majority compromises the goal of finality of judgments. Although Werner's motion sought relief from judgment due to mistake under the statute that allows for a one-year window of opportunity, the majority has bequeathed an unlimited number of years under Wis. Stat. § 806.07(l)(h). At the same time, the majority now has transformed the "narrow" equitable exception set forth in Edland into an exception that may provide relief to *548those who have slept on their rights. As a result, final judgments are subject to attack for an unlimited number of years while at the same time the circumstances under which an attack can be made now has been broadened.
¶ 91. I part ways with my colleagues in the majority because I would uphold both the time-honored maxim and the circuit court's findings of fact. Unlike the majority, I cannot conclude that the circuit court erroneously exercised its discretion by failing to consider an argument for relief that was never made. Because the majority substitutes its discretion for that of the circuit court and because it further undermines the finality of judgments by subjecting them to broader attack, I respectfully dissent from the part of the majority opinion that addresses relief from judgment.2
I
¶ 92. The majority acknowledges that Werner had constructive knowledge that the orders had been entered within seven months of entry and actual knowledge within 11 months of entry. See majority op., ¶ 53. It acknowledges that even though Werner actually knew about the mistaken entry before the one-year time period for correcting mistakes under Wis. Stat. § 806.07(l)(a) had elapsed, Werner waited more than 15 months to seek redress. See id. Nevertheless, the ma*549jority concludes that the circuit court erroneously exercised its discretion in denying the motion to vacate and reenter the orders. Id. at ¶ 60.
¶ 93. According to the majority, the circuit court made a mistake of law by focusing on the one-year time period under sub. (l)(a) and concluding that it had no authority to vacate and reenter the orders. Id., ¶¶ 68-69, 77. Although Werner did not make a motion under sub. (l)(h), the majority admonishes the circuit court for failing to consider "whether extraordinary circumstances brought Werner's motion to vacate and reenter the orders within Wis. Stat. § 806.07(l)(h)." Id., ¶ 77.3
¶ 94. Having determined that the circuit court should have considered whether relief was appropriate under sub. (l)(h), the majority abandons our usual practice of remanding to the circuit court for its exercise of discretion. Instead, the majority exercises its own discretion. It concludes that extraordinary circumstances are present, and it instructs the circuit court to vacate and reenter the orders. Id., ¶ 73, 80-82.
*550II
¶ 95. To determine whether the circuit court properly exercised its discretion, I turn to a review of the hearing transcript. Contrary to the majority's assertion, a review demonstrates that the circuit court did not conclude that it lacked authority to vacate and re-enter the orders given Werner's failure to bring the motion within one year after the order was filed. Rather, the circuit court considered the applicable facts, applied the applicable law, and reached a decision that a reasonable court could reach. Kocken v. Wis. Council 40, AFSCME, AFL-CIO, 2007 WI 72, ¶ 25, 301 Wis. 2d 266, 732 N.W.2d 828.
¶ 96. As an initial matter, it is difficult to make the case that the circuit court erroneously exercised its discretion under Wis. Stat. § 806.07(l)(h) given that Werner did not bring a motion under sub. (l)(h). Rather, Werner's motion was based on sub. (l)(a), and the circuit court correctly determined that motions under that subsection must be filed within one year of the entry of the orders. In effect, the majority pretends that Werner brought a motion under sub. (l)(h), and then it admonishes the circuit court for not considering whether the test under the imaginary motion for relief under sub. (l)(h) was met.
¶ 97. Even though Werner did not file a motion under sub. (l)(h), a review of the hearing transcript reveals that the circuit court implicitly determined that the requirements of sub. (l)(h) were not met.4 The circuit court appears to have concluded that the motion was not made within a reasonable time.
*551¶ 98. During the motion hearing, the circuit court acknowledged that a mistake was made. However, it determined, "[t]here is more than a little blame to go around here."
¶ 99. The circuit court indicated that Werner's attorney should have — but failed to — make the motion to vacate the orders once it had notice that the orders had been entered. It found that Werner's attorney squandered at least two opportunities to ask the court to correct the mistake: "There were, in my estimation, at least two opportunities for plaintiffs counsel to bring this mistake to the court's attention and to rectify easily within the 1 year time period and to have the Court of Appeals decide whether that error was appropriately corrected under Edland .... But that didn't happen."
¶ 100. The court made a finding of fact that Werner's attorney should have known about the mistake within seven months of entry, at the time that he received the appeal index. The court explained that the appeal index, which showed that the orders had been filed on April 2, 2008, was sent to Werner's attorney on October 27, 2008.5 Had he exercised reasonable diligence in uncovering the mistake in October and made a motion "at that time," the circuit court implied, it would have granted the motion: "[I]f the court had been *552confronted, with a motion at that time, I hazard a guess it would have been successful to correct that error." (Emphasis added.)
¶ 101. The circuit court called Werner's attorney's failure to uncover the error in October of 2008 "distressing" and explained that this fact distinguished this case from Edland: "In Edland there was never any notice given, apparently, of the entry of that judgment that was intended. There is notice given here."
¶ 102. Further, the circuit court made a finding of fact that Werner's attorney had actual knowledge of the mistaken entry in February of 2009, within 11 months of the entry of the orders. Again, Werner's attorney failed to bring a motion to correct the mistake. This second squandered opportunity occurred when Werner's attorney received opposing counsel's court of appeals brief. It noted that the orders were "entered on April 2, 2008" and argued that the court of appeals "does not have jurisdiction over an appeal" from the orders. Werner's attorney acknowledged that he read the brief and learned about the error at that time, but despite his actual knowledge, he declined to move the circuit court to vacate the orders.
¶ 103. The circuit court did not say whether it would have granted a motion for relief had Werner brought the motion tc the court's attention in February of 2009. However, it aid find that there was no excuse for Werner's failure to bring a motion once Werner's attorney had actual notice of the mistake:
Now we have the second event [when the State filed its appellate brief in February of 2009]. Was there a motion brought in this court at that time? No. I frankly do not understand the explanation or lack of explanation here. It deprived this court of making a record at that time, whether I granted the motion then or denied ii[.]"
(Emphasis added.)
*553¶ 104. In its oral ruling denying Werner's motion, the court in essence concluded that the motion was not made within a reasonable time and that, given Werner's delay in bringing the motion, extraordinary circumstances were not present: "The reality is that [the mistake] is a mistake that could have been corrected within the confines of the statute that recognizes that errors are made on a daily basis by well-intending individuals, whether they be the judge, the clerks, . . . or by the attorneys involved in the case."
¶ 105. A circuit court's findings of fact will be upheld unless clearly erroneous. State v. Carter, 2010 WI 40, ¶ 19, 324 Wis. 2d 640, 782 N.W.2d 695. There is no argument advanced that the court's findings of fact are clearly erroneous. Thus, there is no indication that the circuit court's exercise of discretion was based on a mistake of fact.
¶ 106. Further, there is no indication that the circuit court made an error of law. Rather, it is the majority here that errs by conflating the circuit court's comments regarding the October 2008 constructive notice with the circuit court's comments regarding the February 2009 actual notice.
¶ 107. In its comments regarding February of 2009, the circuit court implicitly concluded that because Werner "slept on [her] rights"6 for a period of months, she was not entitled to relief under Wis. Stat. § 806.07 and that the compelling equitable considerations present in Edland are not present here. Applying the facts and the law, the circuit court reached a decision that a reasonable court could reach. See Kocken, 301 Wis. 2d 266, ¶ 25.
*554Ill
¶ 108. By substituting its judgment for that of the circuit court, the majority compromises the goal of finality of judgments. Final judgments now are subject not only to attack for an unlimited number of years, but also the circumstances under which an attack can be made have been broadened. Apparently litigants can now sleep on their rights and still obtain equitable relief.
¶ 109. A review of this court's decision in Edland v. Wisconsin Physicians Service Insurance Corp., 210 Wis. 2d 638, 563 N.W.2d 519 (1997), provides a touchstone for my analysis. In Edland, we were asked to determine whether a circuit court was ever permitted to vacate and reenter a judgment to effectively extend the time for appeal. We recognized that Wis. Stat. § 806.07 "attempts to achieve a balance between fairness in the resolution of disputes and the policy favoring the finality of judgments." Id. at 644.
¶ 110. The equitable circumstances presented in Edland were compelling. When the circuit court entered judgment, it had expressed in writing its intention to notify the parties by carbon copy, but it mistakenly neglected to do so. Accordingly, "none of the parties had notice of the order until after the appeal period expired" and "the plaintiffs' failure to file a timely notice of appeal was the result of the court's error alone." Id. at 647.
¶ 111. Once the court's failure to notify the parties was discovered, the appellants moved quickly to bring the circumstance to the court's attention by filing a motion under Wis. Stat. § 806.07(l)(a). Id. at 642. The motion was filed less than six months after judgment was entered and less than two months after the parties *555discovered the court's mistake.7 Exercising its discretion under sub. (l)(a), the circuit court vacated and reinstated the judgment, which permitted the appellants more time to appeal.
¶ 112. In our discussion of whether the court erroneously exercised its discretion by vacating the judgment, we reiterated the general rule: "Considerations of finality militate strongly against resuscitating a case after the time for appeal has expired," and the "unadorned desire to allow an appeal" will not justify a court vacating and reinstating a final judgment. Edland, 210 Wis. 2d at 647, 563 N.W.2d 519.
¶ 113. Nevertheless, we concluded that a blanket rule would undermine the aim of Wis. Stat. § 806.07 to provide "a balance between fairness in the resolution of disputes and the policy favoring the finality of judgments." Id. at 644. We concluded that under certain circumstances, a circuit court may determine that the "compelling equitable consideration[s] . . . outweigh[] the goal of finality and provide [] a basis for effectively extending the time to appeal." Id. at 648.
¶ 114. In Edland, we cautioned that our holding was "narrow," and we cited with approval the court of appeals' decision in Eau Claire County v. Employers Insurance of Wausau. Id. at 648, 645-47. In Eau Claire *556County, the court of appeals explained that an attorney's "inaction and assumptions" did not "justify the court stepping in to mitigate the situation." Eau Claire Cnty. v. Emp'rs Ins. of Wausau, 146 Wis. 2d 101, 111, 430 N.W.2d 579 (Ct. App. 1988). "[Ijnsufficient cause is offered in the present case to justify an exception to the strong policy behind the finality of judgments." Id.
¶ 115. In Edland, relief was granted under Wis. Stat. § 806.07(l)(a), which contains a one-year time limit. By mandating relief under sub. (l)(h) (even though Werner did not request relief under sub. (l)(h)), the majority indefinitely extends the timeframe for bringing a motion with the purpose of "effectively extending the time to appeal." See Edland, 210 Wis. 2d at 648.
¶ 116. We have recognized that a broad application of sub. (l)(h) could undermine the goal of finality because that statute is unmoored from any specific time limit other than what is "reasonable." Accordingly, we have stated that relief under sub. (l)(h) should be granted "sparingly." State ex rel. M.L.B. v. D.G.H., 122 Wis. 2d at 550.
¶ 117. At the same time that the majority bequeaths an unlimited number of years for extending the time for appeal, it now also expands the circumstances under which relief is available. By reversing the circuit court's exercise of discretion when the party squandered its opportunity to file a motion within a reasonable time, the majority lowers the burden on litigants to safeguard their appellate rights.
¶ 118. Edland recognized that under narrow circumstances, "compelling equitable consideration^] . . . outweigh[] the goal of finality." 210 Wis. 2d at 648. But here, the majority fails to fully consider the equities — it *557fails to factor Werner's inexcusable delay into its evaluation of all the "equitable considerations." It appears that the majority tacitly understands that its analysis of Edland is tenuous and does not support its position. At the same time that it relies on Edland, the majority attempts to distinguish it.8
¶ 119. The majority's analysis upends the reasoning in Eau Claire County, which explained that failure to appeal timely due to an attorney's "inaction and assumptions" would not "justify the court stepping in to mitigate the situation." It ignores the time-honored maxim that "equitable relief will be denied to a complainant who has slept on his rights." Visser, 6 Wis. 2d at 538. Instead, it now broadens the scope of attack. Even those who have slept on their rights (as the circuit court found here) are entitled to equitable relief.
¶ 120. The majority compounds its expansion of attack on the finality of judgment by failing to follow the usual practice of appellate courts. According to the majority, the circuit court erroneously concluded that it had no authority to vacate the orders once one year had passed. Majority op., ¶¶ 68-69, 77. Even if the circuit court had erroneously concluded that it had no authority to vacate the orders, however, such a result would not justify the majority imposing its own exercise of discretion.
¶ 121. When a circuit court fails to exercise its discretionary power on the erroneous ground that the authority does not exist, it is the "usual practice" for an appellate court to reverse and remand so that the circuit court is permitted to exercise the discretion it previously failed to exercise. Farmers & Merchs. Bank v. Reedsburg Bank, 12 Wis. 2d 212, 228, 107 N.W.2d 169 *558(1961) ("In such a situation the usual practice is for the appellate court to reverse and remand in order that the trial court may exercise the discretion it previously refused to exercise."); see also Paschong v. Hollenbeck, 13 Wis. 2d 415, 425, 108 N.W.2d 668 (1961).
¶ 122. In sum, I conclude that the circuit court did not erroneously exercise its discretion by failing to consider an argument for relief that was never advanced. Because the majority substitutes its discretion for that of the circuit court and because it further undermines the finality of judgments by subjecting them to broader attack, I respectfully dissent in part.
¶ 123. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON, C.J. joins this opinion.

 Edland v. Wis. Phys. Serv. Ins. Corp., 210 Wis. 2d 638, 563 N.W.2d 519 (1997).


 This case involves two orders, both entered April 2, 2008. This opinion addresses the majority's conclusion that the orders should be vacated and remanded under Wis. Stat. § 806.07(1) (h) and Edland. I agree with the majority that the order providing that Hendree was not eligible for indemnification was not a final order, and that the court of appeals has jurisdiction to review that order on the merits. See majority op., ¶¶ 62-65.


 Wisconsin Stat. 806.07(l)(a) provides that "upon such terms as are just," the circuit court may relieve a party from an order for reason of "mistake, inadvertence, surprise, or excusable neglect." A motion under sub. (l)(a) must be made "not more than one year after" the order was entered. Wis. Stat. § 806.07(2).
Additionally and again "upon such terms as are just," Wis. Stat. § 806.07(l)(h) permits a circuit court to relieve a party from an order for "any other reasons justifying relief'— including a mistake — if "extraordinary circumstances" are present. Wis. Stat. § 806.07(l)(h); State ex rel. M.L.B. v. D.G.H., 122 Wis. 2d 536, 550, 363 N.W.2d 419 (1985). A motion under sub. (l)(h) must be made "within a reasonable time," but it is not constrained by the rigid one-year time limit specified for sub. (l)(a).


 The relevant portion of the transcript is attached to this opinion as an exhibit.


 Werner's attorney acknowledged that he received the index, but he protested that he did not discover the error because “[t]he jurisdiction issue was not a concern for me at that time”:
I filed my notice of appeal first and I ordered a transcript of what had taken place. Then I looked at the documents but I didn't put together they were entered on the April. I was focusing more on the judgment that was taking place on July 11 of '08. What I am saying is I am regular on everything. The jurisdiction issue was not a concern for me at that time, your Honor.


 Visser v. Koenders, 6 Wis. 2d 535, 538, 95 N.W.2d 363 (1959).


 According to the briefs filed in that case, judgment was entered on October 9, 1995, but it was not mailed to the parties. It was not until January 24,1996, that either party learned that judgment had been entered. Memorandum of Appellants at 1-2, Edland v. Wis. Phys. Serv. Ins. Corp., 210 Wis. 2d 638 (1997) (on file at the Wisconsin Law Library). The appellants moved the circuit court to vacate and reenter the order shortly thereafter on March 19. Edland v. Wis. Phys. Serv. Ins. Corp., No. 96-1883, unpublished slip. op. at 2 (Wis. Ct. App., July 31, 1996).


 See majority op., ¶¶ 75, 80 n.21.